DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2014/0343939 A1), hereinafter referred to as Mathias, in view of Roberge et al. (US 2002/0072896 A1), hereinafter referred to as Roberge, and further in view of Huynh et al. (US 2007/0169021 A1), hereinafter referred to as Huynh.

Regarding claim 1, Mathias teaches:
A computer-implemented method comprising: 
mapping, by a computing device, an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the value associated with the concept marker with a formatted version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); 
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface; and
receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user in the user interface, wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration.  
Roberge teaches:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface (Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by letting the user select, as taught by Roberge 
Huynh teaches:
receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user in the user interface (para [0029], where conditional logic is used to select phrases from available phrases, where conditional logic statements are user defined as in para [0031]), wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration (para [0032], where a formatted medical report includes clinical data items).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge by using the formatting of Mathias in view of Roberge (Mathias para [0035], [0068]) in a medical report as taught by Huynh (Huynh para [0031-32]) by having the user select a format (Roberge para [0011], [0058-59]) and applying the concept identification grammar (Mathias para [0080]) in the report generation, in order to incorporate data items into formatted individual phrases to provided formatted report text (Huynh para [0032]).

Regarding claim 3, Mathias in view of Roberge and Huynh teaches:
The computer-implemented method of claim 1 further comprising selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Roberge para [0028], where a tree is used, where each leaf node consists of a separate path).  

Regarding claim 4, Mathias in view of Roberge and Huynh teaches:


Regarding claim 6, Mathias in view of Roberge and Huynh teaches:
The computer-implemented method of claim 1 further comprising training a model using concept verbalization disambiguation (Mathias para [0055], Roberge para [0039], where the model is trained using the concepts).  

Regarding claim 8, Mathias teaches:
A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (para [0149], where computer programs on a storage medium are used) comprising: 
mapping an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the value associated with the concept marker with a formatted version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); 
Mathias does not teach:

receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user in the user interface, wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration.  
Roberge teaches:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface (Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by letting the user select, as taught by Roberge (Roberge para [0011], [0058-59]) the format configurations of Mathias (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).
Huynh teaches:
receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user in the user interface (para [0029], where conditional logic is used to select phrases from available phrases, where conditional logic statements are user defined as in para [0031]), wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration (para [0032], where a formatted medical report includes clinical data items).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge by using the formatting of 

Regarding claim 10, Mathias in view of Roberge and Huynh teaches:
The computer program product of claim 8 wherein the operations further comprise selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Roberge para [0028], where a tree is used, where each leaf node consists of a separate path).  

Regarding claim 11, Mathias in view of Roberge and Huynh teaches:
The computer program product of claim 10 wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (Roberge para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  

Regarding claim 13, Mathias in view of Roberge and Huynh teaches:
The computer program product of claim 8 wherein the instructions further comprise training a model using concept verbalization disambiguation (Mathias para [0055], Roberge para [0039], where the model is trained using the concepts).  

Regarding claim 15, Mathias teaches:
A computing system including one or more processors and one or more memories configured to perform operations (para [0149], where processor and memory are used) comprising: 

replacing the concept marker and the verbalized version of the value associated with the concept marker with a formatted version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); 
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface; and
receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user in the user interface, wherein a concept identification grammar is applied to the textual output of a transcribed medical report based upon the user selected format configuration.  
Roberge teaches:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface (Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by letting the user select, as taught by Roberge (Roberge para [0011], [0058-59]) the format configurations of Mathias (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).
Huynh teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge by using the formatting of Mathias in view of Roberge (Mathias para [0035], [0068]) in a medical report as taught by Huynh (Huynh para [0031-32]) by having the user select a format (Roberge para [0011], [0058-59]) and applying the concept identification grammar (Mathias para [0080]) in the report generation, in order to incorporate data items into formatted individual phrases to provided formatted report text (Huynh para [0032]).

Regarding claim 17, Mathias in view of Roberge and Huynh teaches:
The computing system of claim 15 wherein the operations further comprise selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Roberge para [0028], where a tree is used, where each leaf node consists of a separate path).  

Regarding claim 18, Mathias in view of Roberge and Huynh teaches:
The computing system of claim 17 wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (Roberge para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  

Regarding claim 20, Mathias in view of Roberge and Huynh teaches:
The computing system of claim 15 wherein the instructions further comprise training a model using concept verbalization disambiguation (Mathias para [0055], Roberge para [0039], where the model is trained using the concepts).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias, in view of Roberge, and Huynh, and further in view of Le et al. (US 2017/0316775 A1), hereinafter referred to as Le.

Regarding claim 7, Mathias in view of Roberge and Huynh teaches:
The computer-implemented method of claim 6
Mathias in view of Roberge and Huynh does not teach:
wherein the model is a sequence- to-sequence model.
Le teaches:
wherein the model is a sequence- to-sequence model (para [0042], where a sequence-to-sequence algorithm is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge and Huynh by using the sequence to sequence model of Le (Le para [0042]) as the model of Mathias in view of Roberge and Huynh (Mathias para [0055]) in order to find the most probably responses (Le para [0044]).

Regarding claim 14, Mathias in view of Roberge and Huynh teaches:
The computer program product of claim 13
Mathias in view of Roberge and Huynh does not teach:

Le teaches:
wherein the model is a sequence-to- sequence model (para [0042], where a sequence-to-sequence algorithm is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge and Huynh by using the sequence to sequence model of Le (Le para [0042]) as the model of Mathias in view of Roberge and Huynh (Mathias para [0055]) in order to find the most probably responses (Le para [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0174903 A1 para [0159], [0305], where user selected formats are used for formatting data for medical professionals; US 2009/0150771 A1 Abstract, where medical reports are output using user selected output formats.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658